Exhibit 10.1


 


 
FROM:
Citibank Europe plc (the “Bank”)
 
TO:
Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and RenaissanceRe
Specialty Risks Ltd. (formerly Glencoe Insurance Ltd.). (the “Original
Companies”) and RenaissanceRe Specialty U.S. Ltd and Renaissance Reinsurance of
Europe (the “Additional Companies” and, together with the Original Companies,
the “Companies”)
 
DATE:
1 October 2013



 
Ladies and Gentlemen,
 
The Facility Letter dated 17 September 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit issuance facility in a maximum
aggregate amount of USD 300,000,000, as amended by Letter Amendment dated 14
July 2011 and as may be further amended, varied, supplemented, novated or
assigned from time to time (the “Facility Letter”).
 
1.  
We refer to the Facility Letter. Capitalised terms used in this letter shall
have the meanings given to them in the Facility Letter (including where defined
in the Facility Letter by reference to another document).

 
2.  
The following amendments shall take effect on and from the date that the Bank
receives this letter duly executed by the Companies (“Effective Date”).

 
3.  
The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:

 
(i)  
Clause 1.1 of the Facility Letter shall be amended and restated in its entirety
as follows:

 
“Further to recent conversations, Citibank Europe plc (the “Bank”) is pleased to
provide a committed letter of credit issuance facility (the “Facility”) up until
31 December 2014 (the “Termination Date”) to the Companies subject to the terms
and conditions set out in this Letter. Unless otherwise defined herein,
capitalised terms used in this Letter are as defined in Clause 14.”

 
(ii)  
Clause 2.1 of the Facility Letter shall be amended and restated in its entirety
as follows:

 
“The Facility shall be in a maximum aggregate amount of USD 300,000,000 (or the
equivalent in the applicable currency) (the “Facility Limit”). The maximum
aggregate amount of letters of credit that may be issued on behalf of any one
Company shall be equal to the Facility Limit; provided however, that in no event
shall (i) the aggregate amount of letters of credit issued on behalf of
RenaissanceRe Specialty U.S. Ltd exceed USD 50,000,000; and (ii) the maximum
aggregate amount of letters of credit that may be issued on behalf of all
Companies collectively exceed the Facility Limit.”
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.  
Except as expressly amended by this letter, the Facility Letter remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Facility
letter, the terms of this letter shall prevail.

 
5.  
The provisions contained in clause 6, Interest, and clause 7, Fees, in the
Facility Letter shall apply in relation to the amendments agreed pursuant to the
terms of this letter. Each party to this letter shall bear its own costs and
expenses in relation to the amendments agreed pursuant to the terms of this
letter.

 
6.  
On the date of this letter and on the Effective Date, each Original Company, as
to itself, hereby confirms to the Bank that the representations and warranties
set forth in clause 8 of the Facility Letter are true.

 
7.  
Effective as of April 11, 2013, all references contained in the Facility
Documents to Glencoe Insurance Ltd. shall be deemed to be references to
RenaissanceRe Specialty Risks Ltd.

 
8.  
With effect from the Effective Date of this letter, the terms and conditions of
the Facility Letter shall be read and construed by reference to this letter and
all references to the Facility Letter shall be deemed to incorporate the
relevant amendments contained within this letter.

 
9.  
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This letter and any non-contractual obligations arising in
connection with it shall be governed by English law and the provisions of Clause
16 (Governing Law) of the Facility Letter shall be incorporated, with any
necessary changes, as if set out in full in this letter. No person shall have
any right to enforce any provision of this letter under the Contracts (Rights of
Third Parties) Act 1999.

 
10.  
Please indicate your agreement to the foregoing by countersigning the attached
copy of this letter and returning the same to us.

 


[signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
For and of behalf of
Citibank Europe plc
 
/s/ Niall Tuckey                                          
Name:
Niall Tuckey  
Title:
Director  


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment to Facility Letter]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
We agree to the terms set out in this letter.




For and of behalf
of                                                                                     
Renaissance Reinsurance Ltd.
 
/s/ Mark A. Wilcox                                                
Name:
Mark A. Wilcox
Title:
SVP, Chief Accounting Officer & Corporate Controller

 
 
 
 
For and of behalf
of                                                                                     
DaVinci Reinsurance Ltd.
 
/s/  Michael J. Doak                                               
Name:
Michael J. Doak
Title:
SVP


 
 
 
For and of behalf of
RenaissanceRe Specialty Risks Ltd.
 
/s/ Mark A. Wilcox                                                
Name:
Mark A. Wilcox
Title:
SVP, Chief Accounting Officer & Corporate Controller

 
 
 
 
For and of behalf of
RenaissanceRe Specialty U.S. Ltd.
 
/s/ Mark A. Wilcox                                                
Name:
Mark A. Wilcox
Title:
SVP, Chief Accounting Officer & Corporate Controller

 
 
 
 
For and of behalf of
Renaissance Reinsurance of Europe
 
/s/ Ian Britchfield                                                   
Name:
Ian Britchfield
Title:
Director

 
 
 
 
[Signature Page to Amendment to Facility Letter]
 